ROBERT L. BLAND, Judgs,
dissenting.
Claimant did not own the car in which she was driving at the time of her accident. Title to the vehicle was vested in her husband, who has not asserted a claim for damages thereto.
The driver of the national guard truck was engaged in the discharge of his legitimate and necessary duties at the time of claimant’s accident. He was guilty of no negligence in the *22premises. He saw claimant for a distance of about seventy-five feet, driving very slowly on the highway. He waited to see whether she would stop or drive on past his truck. She could have stopped before reaching the truck, but elected to try to pass. When she saw that she would be unable to do so she stopped and completely cut her motor off and called to the driver of the truck to “drive up a little.” All the while the driver of the truck had his machine in neutral. His foot slipped off the clutch and the truck backed into the car driven by claimant. It was an unavoidable accident. I do not see any meritorious reason for making the award. The public revenues are not to be indiscriminately appropriated.